Citation Nr: 1510747	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for psychiatric disability, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1977, from March 1986 to August 1986, from January 1991 to April 1991, from April 2002 to June 2003, and from February 2004 to June 2004.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In March 2011, the RO issued an administrative decision which determined that the character of the Veteran's discharge for the period of service from February 2004 to June 2004, was a bar to all VA compensation benefits relating to that period of service.  

When this case was most recently before the Board in June 2014, it was remanded for further development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

In its March 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of all acquired psychiatric disorders (other than the already service-connected PTSD) present during the period of the claim.  In response to the remand, the Veteran was afforded a VA examination in October 2013.  The examiner diagnosed alcohol dependence, substance-induced mood disorder, and a personality disorder.  The examiner opined that it is less likely than not that the alcohol dependence and substance-induced mood disorder were related to the Veteran's active service or were caused or worsened by his service-connected PTSD.  

The Board in its June 2014 remand found that the VA examiner in October 2013 did not adequately support the opinion that the Veteran's other psychiatric disorders were not caused or worsened by the Veteran's PTSD.  The Board accordingly remanded for a psychiatric examination by an examiner other than the one who conducted the October 2013 examination.  While an additional examination was afforded the Veteran in July 2014 addressing these other psychiatric disorders, it was conducted by the same examiner who conducted the October 2013 examination.  Thus, the Board's prior remand instructions were not substantially fulfilled, necessitating the current remand.  

The Veteran is claiming in part that service connection is warranted for hypertension because it was caused or worsened by psychiatric disability.  Therefore, the psychiatric issue must be resolved before the Board decides the hypertension claim.

The Board will defer its decision on the TDIU claim until the service connection issues are resolved.  While this case in remand status, the Agency of Original Jurisdiction (AOJ) should determine whether further development of the TDIU issue is in order.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, it should afford the Veteran a VA examination by a psychologist or psychiatrist other than the one who conducted the VA examinations for compensation purposes in October 2013 and July 2014, to determine the etiology of all acquired psychiatric disorders, other than PTSD, that have been present during the period of the claim.

Any indicated tests and studies should be performed.  All pertinent evidence of record must be made available to and reviewed by the examiner.

With respect to each acquired psychiatric disorder (other than PTSD) present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that (a) the disorder is etiologically related to the Veteran's military service (October 1974 to September 1977, from March 1986 to August 1986, January 1991 to April 1991, April 2002 to June 2003); and, if not, (b) that the disorder was caused or permanently worsened by any of the Veteran's service-connected disabilities - including PTSD, right shoulder capsulitis with tendonitis and subacromial bursitis, right ankle sprain with talofibular ligament damage, or residuals of rib fracture - either separately or in combination 

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation. 

3.  The AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



